Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meillet (2012/0298446) in view of Wu (2017/0361136) and Harrington (6,981,670).
Meillet shows;
1. A rope based fall protection device, comprising a rotation unit (143), a brake unit (180), a stopping part (196), a friction unit (188), and a rope (240), wherein the stopping part is fixed in a housing of the rope based fall protection device; the friction unit is connected to one of the rotation unit and the brake unit, and is 
      the rope from the first end to the second end at least sequentially including a plurality of third rope loops, a first rope loop, and a second rope loop that are wound around the rotation unit, wherein the first rope loop is disposed between the plurality of the third rope loops and the second rope loop;
      a retaining ring (146) includes a retaining portion, wherein the retaining portion is sleeved on a first rope loop, such that the rope forms a rope section (244) which has a fixed length between the retaining portion and the first end and is wound around the rotation unit;
     when the free end of the rope is pulled by an external force to release the rope wound around the rotation unit in a direction away from the rotation unit, the retaining ring is broken to release the rope section of the rope; by releasing the rope section of the rope, the rotation unit rotates and simultaneously drives the brake unit to rotate, causing the brake unit to abut against the stopping part to stop rotating, and then the rotation unit rotates relative to the brake unit, the friction unit 
     the external force is greater than or equal to a pulling force generated by a user’s free fall.
      Meillet does not show the stopping part is fixed in a housing of the rope based fall protection device and the friction unit is disposed between the rotation unit and the brake unit, and his retaining ring includes a second retaining portion adjacent to his other retaining portion, wherein the second retaining portion is sleeved on a second rope loop.
       Wu shows a braking assembly of a rope based fall protection device, comprising a rotation unit (31), a brake unit (32, 321), a stopping part (14), a friction unit (33), and a rope, wherein the stopping part is fixed in a housing (12) of the rope based fall protection device; the friction unit (33) is disposed between the rotation unit (31) and the brake unit (32, 321) and is connected to one of the rotation unit and the brake unit, and is movable relative to the other one of the rotation unit and the brake unit; the rope is wound around the rotation unit; the brake unit is connected to the rotation unit and is configured to restrict rotation of the rotation unit.
      Harrington (Fig. 3A) shows a retaining member (16) of a width to includes a first retaining portion and a second retaining portion adjacent to each other, 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meillet to comprise brake unit, friction unit and stopping part, as taught by Wu, in lieu of his, by the use of one known equivalent element braking means for another for its known advantages, and to modified the retaining ring of Meillet to comprise an extended width and retaining his first and an adjacent second loop, as taught by Harrington, to increase the fixed length of the rope section between the first end of the rope and the retained portion of the rope wound around the rotation unit.
2.  The rope based fall protection device of claim 1, wherein when the retaining ring (146) is broken, the first retaining portion and the second retaining portion of the retaining ring are separated from each other to release the rope section of the rope.
3.  The rope based fall protection device of claim 1, wherein when the retaining ring is broken, at least one of the first retaining portion and the second retaining portion of the retaining ring is broken ((see para. (0054), second to last line)), 
4.  The rope based fall protection device of claim 1, wherein at least one of the first retaining portion and the second retaining portion of the retaining ring has a slit; when the retaining ring is broken, the rope is disengaged from at least one of the first retaining portion and the second retaining portion through the slit (see below) to release the rope section of the rope.

    PNG
    media_image1.png
    574
    919
    media_image1.png
    Greyscale

5.  The rope based fall protection device of claim 1, wherein the first retaining portion of the retaining ring has a first thickness, and the second retaining portion thereof has a second thickness; the first thickness is equal to the second thickness.

8.  The rope based fall protection device of claim 1, wherein a through hole of the first retaining portion of the retaining ring communicates with a through hole of the second retaining portion of the retaining ring.
      Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meillet (2012/0298446) in view of Wu (2017/0361136) and Harrington (6,981,670), as applied to claim 1 above, and further in view of Meillet (8,469,149).
    Meillet ‘149 shows a rope (130) having a rope head (132b) at the first end of the rope; the rotation unit (120) has a fixed groove (120c), and the rope head is disposed in the fixed groove.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meillet for his rope to comprise a rope head at the first end of the rope and for his rotation unit to comprise a fixed groove with the rope head disposed in the fixed groove, as taught by Meillet ‘149, to anchor his role to his rotation unit.
.
        Claims 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meillet (2012/0298446) in view of Wu (2017/0361136) and Harrington (6,981,670), as applied to claim 1 above, and further in view of either Blake  (6,732,983) or Lothamer (8,579,239).
       Blake (Fig. 11) shows a retainer ring (100) for retaining adjacent cables and having a slit (at 320), as set forth in claim 4, and a first retaining portion (180A) which has a first width, and a second retaining portion (180) thereof has a second width; the first width is different from the second width, as set forth in claim 6, and a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring, as set forth in claim 9.
    Lothamer shows a loop retainer ring (14) for retaining adjacent loop and having a slit (between 86), as set forth in claim 4, and a first retaining portion (94) which has a first width, and a second retaining portion (92) thereof has a second width; the first width is different from the second width, as set forth in claim 6, and a cross-sectional area of a through hole of the first retaining portion of the retaining 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meillet for his retainer ring to comprise a slit, a first retaining portion with a first width, and a second retaining portion thereof has a second width; the first width is different from the second width, and a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring, as taught by either Blake or Lothamer, to enable a closer encircling of his adjacent first and second loops.
4.  The rope based fall protection device of claim 1, wherein at least one of the first retaining portion and the second retaining portion of the retaining ring has a slit; when the retaining ring is broken, the rope is disengaged from at least one of the first retaining portion and the second retaining portion through the slit (see below) to release the rope section of the rope.
6.  The rope based fall protection device of claim 1, wherein the first retaining portion of the retaining ring has a first width, and the second retaining portion thereof has a second width; the first width is different from the second width.
9.  The rope based fall protection device of claim 1, wherein a cross-sectional area of a through hole of the first retaining portion of the retaining ring is larger than a cross-sectional area of a through hole of the second retaining portion of the retaining ring.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634